DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-9 of the response, filed 11/19/2020, with respect to the objections to the drawings and claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings, specification, and claims; therefore, the objections to the drawings, specification, and claims have been withdrawn. 
The informality in the specification, due to a typo in the non-final rejection, has not yet been corrected.  The correction to the specification is made in an Examiner’s Amendment, made in agreement with the applicant’s attorney (see below).
Applicant’s arguments, see Page 9 of the response, filed 11/19/2020, with respect to the rejection of Claims 1-10 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 1; therefore, the rejection of Claims 1-10 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 9-11 of the response, filed 11/19/2020, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitation to Claim 1 of the compressor having an outlet plane and a ratio of the core engine casing diameter (C) to the fan diameter (F) at said outlet plane being in the range of 0.2 < C/F < 0.25.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michael Hussey (Reg. No: 63,265) on 03/05/2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
On Page 1, Line 15, “core driven” has been changed to –core-driven--.
IN THE CLAIMS:
Claim 11 has been cancelled.
The above changes have been made to correct a grammatical error in the specification and to cancel a claim to a non-elected invention.  Claim 11, which was directed to the non-elected invention, did not depend from or otherwise require all the limitations of an allowable claim.  Therefore, Claim 11 was not eligible for rejoinder and thus has been cancelled (due to the applicant electing the invention of Claims 1-10 without traverse; see the Response to Restriction filed on 07/06/2020).
Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a gas turbine engine comprising a fan having a diameter and a core engine casing enclosing a compressor and turbine section and having a diameter, the compressor having an outlet plane, and a ratio of the core engine casing diameter (C) to the fan diameter (F) at said outlet plane being in the range of 0.2 < C/F < 0.25.  Schwarz discloses a gas turbine engine comprising a fan having a diameter and a core engine casing comprising low and high pressure compressors each having a diameter (See Figures 1-2).  However, the diameters for the fan and the low and high pressure compressors, as pointed out by  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL L SEHN/Examiner, Art Unit 3745